                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiffs,                                        8:18CR333

         vs.
                                                                              ORDER
RAMON SIMPSON,

                         Defendant.


        This matter is before the court on Defendant's Unopposed Motion to Extend Pretrial Motion
Deadline [142]. For good cause shown, I find that the motion should be granted. Defendant will be
given an approximate 60-day extension. Pretrial Motions shall be filed by February 4, 2020.
        IT IS ORDERED:
        1.      Defendant's Unopposed Motion to Extend Pretrial Motion Deadline [142] is granted.
Pretrial motions shall be filed on or before February 4, 2020.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., the time between today’s date and February 4, 2020, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to grant
additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 6th day of December, 2019.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
